Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Mee on 14 July 2021.
The claims have been amended as follows:
In claim 4, in line 2 “or halo butyl rubber” has been deleted.
In claim 10, in line 8 “a fraction” has been replaced with -- said plasma --  and  --  said fraction -- has been inserted after “or”.
The following is an examiner’s statement of reasons for allowance: The claims are deemed distinguished for the reasons of record in applicant’s remarks filed on 24 May 2021, pertaining to lack of obviousness of combination of the formerly applied prior art. The changes made by examiners amendment were made to mitigate 35 U.S.C. 112 (b) issues pertaining to inconsistent terminology or grammatical clarity.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
07/14/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778